Name: Commission Regulation (EEC) No 955/81 of 7 April 1981 re-establishing the levying of customs duties on woven fabrics of man-made textile fibres and rubberized textile woven fabrics, products of category 92 (code 0920), originating in Singapore, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3320/80 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 97/ 16 Official Journal of the European Communities 9 . 4 . 81 COMMISSION REGULATION (EEC) No 955/81 of 7 April 1981 re-establishing the levying of customs duties on woven fabrics of man-made textile fibres and rubberized textile woven fabrics , products of category 92 (code 0920), originating in Singapore, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3320/80 apply whereas, in respect of woven fabrics of man-made textile fibres and rubberized textile woven fabrics, products of category 92, the ceiling should be 3 06 tonnes ; whereas on 30 March 1981 the amount of imports into the Community of the products in ques ­ tion , originating in Singapore, a country covered by preferential tariff arrangements, reached that ceiling ; whereas, bearing in mind the objectives of Regulation (EEC) No 3320/80 which provides that the ceiling should not be exceeded, customs duties should be re-established in respect of the products in question in relation to Singapore, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3320/80 of 16 December 1980 opening, allocating and providing for the administration of Community tariff preferences for textile products originating in developing countries and territories ('), and in parti ­ cular Article 4 thereof, Whereas Article 2 ( 1 ) of that Regulation provides that customs duties may, for each category of products, be suspended up to a Community ceiling which is indi ­ cated in column 6 of Annex B, for each of the benefi ­ ciaries indicated in column 5 of the same Annex ; Whereas Article 3 ( 1 ) of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in ques ­ tion originating in any of the said countries and terri ­ tories, once the relevant Community ceiling has been reached ; HAS ADOPTED THIS REGULATION : Article I As from 12 April 1981 , the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3320/80, shall be re-established in respect of the following products, imported into the Community and originating in Singapore : v Code Category CCT heading No NIMEXE code ( 1981 ) Description d ) (2) C) (4) 0920 92 ex 5 1 .04 ex 59.1 1 A III 51.04-03 ; 52 59.1 1-15 Woven fabrics of man made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : Rubberized textile fabrics other than rubberized, knitted or crocheted goods : A. Rubberized textile fabrics not comprised in B below : III Other : Woven fabrics of man ­ made textile fibres and rubberized textile woven fabrics for tyres ( ¢) OJ No L 354, 29 . 12 . 1980 , p . 1 . 9 . 4 . 81 Official Journal of the European Communities No L 97/ 17 Artie c 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 April 1981 . For the Commission Karl-Heinz NARJES Member of the Commission